Citation Nr: 9927850	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-34 179	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, MD


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.  As per 
the veteran's request, this case was recently transferred to 
the St. Petersburg, Florida, RO, for processing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and, during that time, was involved in combat 
with the enemy.  He was awarded the Combat Infantry Badge and 
other decorations.

3.  The medical evidence shows a current diagnosis of PTSD.

4.  The evidence shows several inservice stressors incident 
to the veteran's combat experience in Vietnam.

5.  The medical evidence relates the current diagnosis of 
PTSD to the inservice stressors experienced by the veteran.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b)  (West 1991); 38 C.F.R. §§  3.303, 3.304(f)  (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Mere allegation or 
speculation that the disability had its onset in service or 
is service connected is not enough to make the claim well-
grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 505  
(1993); Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).  
A claim for service connection for PTSD is well grounded when 
it includes the following:  (1) medical evidence of a current 
medical diagnosis of PTSD; (2) lay evidence (presumed 
credible for these purposes) of an inservice stressor(s); and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Gaines v. West, 11 Vet. App. 353, 
357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)); see also Caluza v. Brown, 7 Vet. App. 498, 506  
(1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.304(f)  (1998).  Here, the Board finds 
evidence of a current diagnosis of PTSD, credible inservice 
stressors, and a nexus between the current diagnosis and 
those stressors.

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO obtained pertinent medical evidence that the veteran 
indicated was available, or provided the veteran with notice 
and opportunity to do so.  It also provided the veteran VA 
PTSD examinations and a personal hearing at the RO.  Overall, 
especially in light of its decision, infra, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claim is found to be well-grounded, service connection 
may be granted on several bases.  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1998); Gaines v. West, 11 Vet. App. 
353, 357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37  (1997)); see also VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1), Part VI, 11.38 (Aug. 26, 1996) (reiterating 
the three PTSD service-connection requirements set forth in 
regulation § 3.304(f) and specifically requiring "credible 
supporting evidence that the claimed in-service stressor 
actually occurred").  The MANUAL M21-1 provisions in 
paragraph 11.38 are substantive rules which are "the 
equivalent of [VA] [r]egulations".  See Hayes v. Brown, 5 
Vet. App. 60, 67 (1993) (citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)).

Previously, 38 C.F.R. § 3.304(f) provided that "service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, date of the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and to conform with 
the holding in that decision, 38 C.F.R. § 3.304(f) was 
amended deleting the cited provision and stating instead that 
"[I]f the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence   

Service personnel records indicate that the veteran served on 
active duty for 10 months in the Republic of Vietnam during 
the Vietnam era.  His main occupational specialty was a light 
weapons infantryman.  He earned the Combat Infantry Badge.

Service medical records indicate that the veteran had no 
psychiatric defects on entry into active duty, according to 
an April 1968 pre-induction medical examination report.  The 
veteran was seen for a nervous stomach in December 1968, 
according to a service outpatient record.  That record also 
indicates that he was taking Lithium for his nerves.  No 
further psychiatric complaints are shown in the service 
outpatient records.  The veteran's March 1970 separation 
medical report is silent as to the presence of psychiatric 
problems, including PTSD.  In the associated report of 
medical history, the veteran admitted to nervous trouble.

An October 1973 VA examination report indicates that the 
veteran had hysterical neurosis, conversion type.  This was 
manifested by crying spells, destructive tendencies, and 
bizarre behavior, as well as psychomotor excitement, during 
which the veteran talked of his experiences in Vietnam.  He 
also entertained homicidal ideas towards his infant child, to 
the point where his spouse left him out of fear that he may 
harm her or his child.

A November 1973 private physician's note reflects that the 
veteran was treated for and diagnosed with anxiety reaction 
and schizophrenic reaction.

VA outpatient records from November 1990 to October 1994 show 
recurrent treatment of the veteran for psychiatric problems.  
Records from November 1990 show that the veteran complained 
of difficulty sleeping and an avoidance of other people.  He 
first reported that he did nothing in Vietnam, but then 
related that he was in combat in the infantry and lost 
friends during that time.  He reported nightmares of Vietnam 
and waking up with cold sweats.  Diagnosis was major 
depression, acute.

A February 1991 VA outpatient record shows that the veteran 
was seen for complaints of irritability.  Diagnosis was 
depressive disorder.

A May 1991 VA clinic record indicates that the veteran was 
having complaints of depression, poor memory and 
concentration, anxiety, loss of interest in activities, 
social withdrawal, irritability, and episodic aggression 
towards his family.  His symptoms were worse during the last 
3 months because of the Persian Gulf War.  

VA clinical records show that the veteran participated in VA 
PTSD group therapy sessions from May 1991 to February 1992.

A June 1992 VA outpatient record shows that the veteran was 
again seen for complaints of depression, lack of motivation, 
desire to stay at home, and hearing voices.  He reported 
recalling Vietnam when it rained or thundered.  He recalled 
that a friend died in Vietnam and that he had to go recover 
his body.  After mental status examination, the assessment 
was major depression, recurrent, with congruent symptoms 
since 1974.

An August 1994 VA medical certificate reflects that the 
veteran had nightmares and tremors during sleep.  His 
nightmares were about a woman he saw dying in Vietnam.  
Diagnostic impression was to rule out PTSD and major 
depression.

A private psychiatric report from Jose A. Juarbe, MD, was 
received at he RO in August 1994.  It reflects that the 
veteran had recurrent nightmares of Vietnam and that he lived 
his experiences in Vietnam continuously.  It reflects that he 
saw his dead companions and heard their voices pleading for 
help.  Frequently, he saw 6 dead Vietnamese people that were 
killed by a bomb.  He got anxious when hearing helicopters, 
looking for shelter and feeling as if he was back in Vietnam.  
He felt guilty not helping his dead companions.  He 
remembered a pregnant Vietnamese woman who had fired on him 
and was killed by a fellow soldier.  The report indicates 
that, according to the examiner, the veteran had a clear PTSD 
delay as a result of service in Vietnam during the Vietnam 
era.

A January 1995 VA PTSD examination was conducted by a board 
of 3 VA psychiatrists.  The report of that examination 
reflects that the veteran was interviewed and his claims file 
reviewed.  It states:

The veteran described at least two 
incidents that cannot be verified, first 
because he doesn't remember when they 
occurred, [and also because] he can't 
remember exactly where they happened or 
any names of the people involved.  He 
alleges that one of them at least must 
have happened around the area of Lai Khe.  
In one of them he refers that they were 
on patrol one night and he was in charge 
of the machine gun.  They saw a figure 
going by who apparently shot at them and 
they shot back and started shooting.  
When they went out to look for the body 
because they apparently had killed the 
enemy, they found out it was a pregnant 
woman that they had killed and he refers 
to remember that apparently the child in 
her belly was still alive and was moving 
around.  In another incident he refers 
that a B-52 dropped a bomb and they went 
again to search for the bodies of those 
that had been killed and there were about 
six Vietnamese women that had been killed 
in the bombing.  That night they had to 
stay and sleep in that same area and he 
personally was sleeping close to where 
the bodies were.  He refers that 
sometimes he sees the images of those 
bodies in his mind.

The report indicates that the complaints given by the veteran 
in terms of the experiences he had in Vietnam were "very 
vague" and "very superficial."  Mental status examination 
revealed that he was briefly cryful.  He had depressive 
feelings, feelings of isolation, withdrawal from others, 
irritability, and poor tolerance to frustration.  He also 
reported nightmares, some of which dealt with the described 
incidents during Vietnam.  Diagnosis was dysthymia, chronic, 
with episodes of major depression.  The examiners remarked 
that the veteran's alleged stressors were vague and very 
difficult to confirm.  They also noted that a November 29, 
1990, VA progress note indicated that the veteran "did 
nothing in Vietnam," that he "just hung around."

Two lay statements were submitted in September 1995.  The 
first, from a fellow serviceperson, reflects that the veteran 
was a M-60 machine gun operator during Vietnam and that his 
job was to perform search and destroy missions, ambush the 
enemy, conduct bomb damage assessment, and gather 
information.  It indicates that on May 12, 1969, the 
veteran's unit was attacked by the enemy from three different 
directions.  On another occasion, during a bomb damage 
assessment mission, the veteran discovered the corpses of 
several killed women.  Later, the veteran saw a figure moving 
amongst the trees, opened fire with others, and, after 
investigating, saw a late-term pregnant woman with all of her 
insides, including the baby, exposed.  The statement 
indicates that, after that time, the veteran's behavior 
changed, where he became aggressive to fellow servicemen.

The second lay statement is from a neighbor of the veteran.  
It reflects that, during 1970 to 1971, the veteran's father 
informed the neighbor that the veteran was sick due to 
nightmares about dead people, bombs, grenades, and contact 
with the enemy.

A personal hearing before a hearing officer at the RO was 
held in September 1995.  The transcript of that hearing 
states that the veteran did not testify, but that his private 
physician, Dr. Jose A. Juarbe, did.  That physician was 
accepted as a medical and psychiatric expert by the VA 
hearing chairperson.  Dr. Juarbe testified that he reviewed 
the veteran's entire claims file, as well as interviewed the 
veteran, his spouse, and the fellow serviceperson who 
submitted the aforementioned lay statement.  Dr. Juarbe 
stated that the October 1973 VA medical evaluation report 
shows clear symptoms of PTSD, but that there was no such 
thing as a PTSD diagnosis in 1973.  He opined that the 
veteran's attempts to kill his own child was an attempt to 
feel less guilty about killing the child of a pregnant woman 
in Vietnam.  Dr. Juarbe stated that his killing a pregnant 
woman and her unborn child was a traumatic event and that 
this subsequent behavior was a symptom of PTSD.  The 
physician also reflected that the veteran had nightmares and 
flashbacks to Vietnam, which were precipitated by sounds of a 
helicopter or an explosion.

During the hearing, Dr. Juarbe also discounted the January 
1995 VA PTSD report's diagnosis of dysthymia and major 
depression.  He testified that you cannot have dysthymia and 
major depression.  It would mean having two depressions in 
one.  He had never seen a diagnosis like that.  Dr. Juarbe 
noted that the VA report indicates that the veteran was vague 
about his experiences in Vietnam.  He related that the 
veteran did not know the examiners, had not been treated by 
them, and, thus, could not be expected to immediately begin 
recalling Vietnam stressors as soon as they began asking him 
questions.

The claims file contains VA outpatient records showing 
psychiatric treatment from January 1996 to November 1996.  A 
January 1996 VA consultation sheet indicates that the veteran 
was in receipt of Social Security Administration disability 
benefits since 1976 and had a 20 year history of psychiatric 
treatment.  It shows a diagnosis of major depression with 
PTSD to be ruled out.

An October 1996 VA clinical record reflects that the veteran 
killed a pregnant woman in Vietnam, that he had to leave his 
home when his spouse was pregnant, that he felt everyone knew 
what he did, and that he felt that he must be punished for 
what he did.  It indicates that his PTSD seemed to be causing 
his depression.  Assessment was PTSD and major depression.  A 
November 1996 note also indicates an assessment of PTSD and 
major depression.

The most recent medical evidence is a January 1997 VA PTSD 
examination report, conducted by the same staff psychiatrists 
as the January 1995 report.  It references to the January 
1995 report for the veteran's military history.  During the 
examination, the veteran reported visions and memories of 
Vietnam.  He reiterated his experiences involving a pregnant 
woman and bomb victims.  He also reported that a tank in 
which he rode once turned over when passing a land mine and 
that, for that reason, he had problems when his car passed a 
pothole.  After mental status examination, the diagnosis was 
dysthymia, chronic.

III.  Analysis

(a)  Clear and current medical diagnosis

As stated above, to make a successful claim for service 
connection for PTSD, the regulations require "medical 
evidence establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f)  (1998).  Because specific requirements regarding 
the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be "presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with the applicable DSM criteria."  Cohen, 10 
Vet. App. at 139.

In this case, the record contains numerous private and VA 
medical records.  Since the initial determination is whether 
the veteran has a current diagnosis of PTSD, the Board finds 
that the more recent medical records are of higher probative 
value than older records.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

After careful review of the medical evidence, the Board finds 
sufficient evidence that the veteran currently has PTSD.  
This diagnosis is shown in the 1994 psychiatric report and 
1995 hearing transcript, both made by the veteran's private 
treating physician, Dr. Juarbe.  PTSD was also assessed in 
the recent VA outpatient records from 1996.

The Board acknowledges that the claims file also contains 
evidence that the veteran's psychiatric disability is not 
PTSD.  This is shown primarily by the 1995 and 1997 VA PTSD 
examination reports.  Those reports were conducted by a board 
of 3 VA psychiatrists.  The 1995 report shows a diagnosis of 
dysthymia with episodes of major depression.  The 1997 report 
shows a diagnosis of dysthymia, chronic.  Ordinarily, the 
Board would place great weight on these medical opinions.  
The opinions were made by VA psychiatrists who examined the 
veteran for the specific purpose of determining his current 
psychiatric diagnosis.  However, in this case, the Board 
finds several flaws in their reports, which significantly 
reduce the probative value of their medical conclusions.  In 
this regard, the Board does not purport to render a medical 
opinion of its own.  It is not competent to do so.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay persons 
are not competent to render medical opinions).  Nevertheless, 
the Board is competent to determine the salient facts of the 
case and to assign credibility to the evidence of record.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).

The January 1995 VA medical opinion was based, in part, on 
the fact that the veteran's elicited inservice stressors 
could not be verified.  The claims file contains no evidence, 
such as a United States Armed Services Center for Research of 
Unit Records (USASCRUR) report, that indicates that his 
stressors are not verifiable.  In any event, whether or not 
his stressors are verifiable or not is not within the 
expertise of a psychiatrist.  That is a factual, even a 
legal, conclusion, not a medical conclusion.

The 1995 report also states that the veteran's stressors were 
"vague."  The examiners reiterated no less than three 
separate times that his recollection of Vietnam experiences 
was vague.  On the contrary, the Board finds that the 
examination report provides a detailed description of the 
veteran's claimed inservice stressors.  He reported that, 
around the area of Lai Khe, he and some others saw a figure 
going by who shot at them, they shot back, and on 
investigation found a pregnant woman who was killed with her 
unborn child exposed.  In another incident he referred that a 
B-52 dropped a bomb, that he went to search for the bodies of 
those that had been killed, and that he discovered 6 
Vietnamese women that had been killed.  The Board does not 
find these alleged stressors "vague," and cannot imagine 
what other information the examiners felt was needed to 
prevent that classification.  A careful review of the claims 
file would have shown that the veteran had previously 
described these stressors, both repeatedly and consistently, 
in prior medical evidence.

Interestingly, the only prior medical evidence described by 
the examiners is a November 29, 1990, VA progress note.  The 
examiners quoted from that note, indicating that the veteran 
"did nothing in Vietnam" and "just hung around."  Placing 
such emphasis on that one record is misguided.  This is 
especially true because the November 29, 1990, VA progress 
note represents the very first recorded evidence of treatment 
sought by the veteran for PTSD.  The most recent medical 
evidence prior to that note is dated in 1973, more than 17 
years in the past.  Therefore, the Board finds that that note 
should not be construed as indicative of the veteran's 
inservice experiences.  Even so, that same progress note also 
states that the veteran was involved in combat in the 
infantry in Vietnam and that he lost friends over there.  
Another associated November 29, 1990, VA note indicates that 
he had cold sweats at night and nightmares of Vietnam.  
Obviously, even from only that one progress note, it is clear 
that the veteran did not just "hang around" and "do 
nothing" in Vietnam.  Even cursory review of the other 
medical evidence in the claims file would have proven that 
statement false.  The 1995 VA report itself contains 
information proving those statements false.  By choosing to 
quote only from that very first VA progress note and, then, 
to quote only that passage that suggested that the veteran 
did nothing in Vietnam, despite the voluminous other medical 
records indicating otherwise, the Board must presume that the 
examiners placed great weight on those few statements when 
rendering its diagnosis.  The Board places absolutely no 
weight on those statements.  As such, it places far less 
probative value on the diagnosis stated in the 1995 VA report 
than it otherwise would.

Similarly, the Board places far less probative value on the 
diagnosis rendered in the 1997 VA PTSD report.  In that 
report, the same examiners indicated that the veteran had 
chronic dysthymia.  It is noteworthy that that report does 
not indicate a diagnosis of major depression, as the same 
examiners concluded in the 1995 report.  However, no 
explanation for the change in diagnosis is provided.  More 
significantly, the 1997 report provides no new analysis of 
the veteran's inservice experiences and stressors.  In fact, 
it merely refers one to the prior 1995 report for a 
recitation of the veteran's military history.  As the Board 
concluded, supra, that recitation of military history is 
inaccurate.  Therefore, the examiners' diagnosis in its 1997 
report is also of diminished probative value.

The Board puts greater weight on the 1994 psychiatric report 
by Dr. Juarbe and on his testimony during the veteran's 
September 1995 personal hearing.  In those documents, PTSD 
was diagnosed after careful review of all the evidence in the 
claims file and after thorough interview of the veteran, his 
spouse, and fellow serviceperson.  During the personal 
hearing, Dr. Juarbe fully described the veteran's inservice 
stressors and covered in detail most of the significant 
medical documents in the claims file.  The Board does not 
conclude that Dr. Juarbe is more competent than the VA 
examiners.  However, it does find that his diagnosis was 
based on a much more thorough and objective analysis of the 
pertinent facts of this case.  As such, it places greater 
weight on his diagnostic impression of PTSD.  As stated 
above, PTSD was also diagnosed by VA in 1996.  While the 
claims file contains several other medical records providing 
various diagnoses of the veteran's psychiatric condition, 
none approach the clarity and thoroughness of Dr. Juarbe's 
medical analysis.  In any event, many of those records 
specifically indicate that PTSD needed be ruled out.

In light of the above, and giving the veteran the benefit of 
the doubt as provided by 38 U.S.C.A. § 5107(b), the Board 
concludes that the evidence shows a current diagnosis of 
PTSD.

(b)  Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  In this regard, the United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans' Appeals) has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993); see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. 
§ 1154(b)  (West 1991).  However, where VA determines from 
the evidence that the veteran did not engage in combat with 
the enemy or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1998); West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); 
see also, Zarycki, 6 Vet. App. at 98.

In this case, it is clear that the veteran was involved in 
combat in Vietnam during the Vietnam era.  He received the 
Combat Infantry Badge, the receipt of which requires that the 
veteran and his unit have been involved in active ground 
combat.  His main occupational specialty was a light weapons 
infantryman.

It is also clear that the veteran's alleged inservice 
stressors are related to his combat and are consistent with 
the hardships of his combat service.

Finally, after review of the claims file, the Board finds 
that the veteran's allegations are credible.  The medical 
evidence shows numerous recitations of his experiences in 
Vietnam, all of which are consistent.

Therefore, the Board finds that no independent verification 
of the veteran's alleged stressors is required.  His own 
statements are sufficient evidence that his alleged stressors 
occurred.  Zarycki v. Brown, 6 Vet. App. 91, 98  (1993); see 
38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. § 1154(b)  (West 
1991).

(c)  Nexus Evidence
 
The last requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the verified inservice stressors.  
38 C.F.R. § 3.304(f)  (1998).  The Board finds that this 
requirement, too, is met.

In particular, the Board notes that the 1994 psychiatric 
report and 1995 hearing testimony by Dr. Juarbe and the 1996 
VA medical records, all of which show a diagnosis of PTSD, 
also all provide service history of the veteran's combat 
stressors.  The diagnoses of PTSD were made, in part, based 
on those stressors.

Overall, the Board finds that the medical evidence of record 
provides a sufficient nexus between the veteran's current 
PTSD symptomatology and the claimed inservice stressors.

IV.  Conclusion

After careful review of the record, the Board finds that all 
of the elements for entitlement to service connection for 
PTSD have been met.  The claims file contains sufficient 
evidence of a current diagnosis of PTSD, inservice combat 
stressors that require no independent verification, and a 
nexus between the veteran's PTSD and said stressors.

Accordingly, the Board concludes that the requirements for 
entitlement to service connection for PTSD have been 
satisfied, and, as a result, the veteran's claim is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

